900 F.2d 251Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lita M. FORD, Plaintiff-Appellant,v.JOPC-JOYCE INTERNATIONAL, Defendant-Appellee.
No. 89-2651.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 24, 1990.Decided:  March 30, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, District Judge.  (C/A No. 88-634-R)
Lita M. Ford, appellant pro se.
Jack W. Burtch, Jr., Thamer Eugene Temple, III, McSweeney, Burtch & Crump, Richmond, Va., for appellee.
E.D.Va.
AFFIRMED.
Before K.K. HALL, PHILLIPS and SPROUSE, Circuit Judges.
PER CURIAM:


1
Lita M. Ford appeals the district court's decision that she did not establish a prima facie case of race or national origin discrimination in this action brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Secs. 2000e et seq.    The district court further found that, even if Ford had established a prima facie case, her employer, Joyce International, had articulated a legitimate business reason for including Ford among the employees it laid off in its decision to reduce its workforce.


2
After a de novo review of the record, we affirm the findings of the district court.  As the record and other materials before us indicate that it would not significantly aid the decisional process, we dispense with oral argument.

AFFIRMED